Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                October 21, 2021

The Court of Appeals hereby passes the following order:

A22A0085. MESSER, LLC d/b/a MESSER GAS, LLC et al. v. VERONICA
    VELLEZ et al.

A22A0086. MESSER, LLC d/b/a MESSER GAS, LLC et al. v. MICHAEL
    SMITH, AS ADMINISTRATOR OF THE ESTATE OF SAULO
    SUAREZ-BERNAL, DECEASED.

A22A0087. MESSER, LLC d/b/a MESSER GAS, LLC et al. v. YEDITH
          ALEJANDRA GUANA et al.

      These wrongful death cases arose out of a nitrogen leak from a cryogenic
freezing system at a food processing plant. Defendants Messer, LLC d/b/a Messer
Gas, LLC, Messer North American, Inc., Messer Group GMBH, and John
Christopher Kline, who designed and serviced the system, moved to consolidate the
cases and have them reassigned to the judge presiding over four separate cases
pending in the same court arising out of the same incident. In Case No. A22A0085,
the trial court denied the motion to consolidate but granted the reassignment and
transferred the case to the judge presiding over Case Nos. A22A0086 and A22A0087.
In those cases, the trial court denied both the motion to consolidate and to reassign.
The defendants’ notices of appeal are timely from the denial of their motions to
consolidate and reassign.1 However, we lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and


      1
        In Case Nos. A22A0086 and A22A0087, the defendants filed motions for
reconsideration, which the trial court also denied.
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas Co.,
217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). These cases remain pending in the
trial court. Therefore, the judgment is not final within the meaning of OCGA § 5-6-34
(a) (1), and the defendants were required to comply with the interlocutory appeal
procedure in order to appeal. See Stump v. Young, 307 Ga. App. 583, 584 (705 SE2d
684) (2011). In each case, the trial court denied the defendants’ requests for
certificates of immediate review. The denial of a request for a certificate of immediate
review is not an appealable ruling. See Price v. State, 237 Ga. 352, 352-353 (2) (227
SE2d 368) (1976).
      In their notices of appeal, the defendants contend that a direct appeal is proper
under the collateral order doctrine. “The collateral order doctrine permits appeals
from a small category of decisions that are (i) conclusive, (ii) that resolve important
questions separate from the merits, and (iii) that are effectively unreviewable on
appeal from the final judgment in the underlying action.” Expedia, Inc. v. City of
Columbus, 305 Ga. App. 450, 452 (1) (699 SE2d 600) (2010) (punctuation omitted).
The superior court orders at issue here do not meet these requirements because,
among other things, they are not conclusive. Accordingly, the defendants’ failure to
follow the interlocutory appeal procedures deprives us of jurisdiction over these
direct appeals, which are hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832,
832-833 (471 SE2d 213) (1996).



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     10/21/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.